Citation Nr: 1436447	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  13-26 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1951 to September 1978.  He passed away in June 2012, and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The appellant testified at a hearing before the undersigned Veterans Law Judge in May 2014.


FINDING OF FACT

The Veteran was service connected for prostate cancer, which  contributed to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran passed away in June 2012.  He was service connected for prostate cancer, rated as 60 percent disabling, at the time of his death.  His death certificate lists the principal cause of death as dementia, with prostate cancer listed as a condition contributing to death.  The person who completed the cause of death on the death certificate was a medical doctor.  A VA examiner in November 2012 reviewed the claims folder and provided an opinion that it was less likely than not that the Veteran's death was due to or substantially contributed to by his service-connected prostate cancer.  Thus, there are two, conflicting medical opinions of record.  Resolving doubt in the appellant's favor, the Board finds that the Veteran's service-connected prostate cancer contributed to his death; therefore, this claim is granted.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.312 (2013).

ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


